F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        April 20, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 JEANNE HUBER-H APPY; J. H., a
 minor child,
                                                         No. 06-3356
               Plaintiffs - Appellants,
          v.                                              (D. Kansas)
 ESTA TE O F PA U LIN E R AN K IN,               (D.C. No. 06-CV-4076-JAR)

               Defendant - Appellee.



                            OR D ER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Plaintiffs Jeanne Huber-Happy and J.H., a minor child, appeal the district

court’s award of attorney fees to the Estate of Pauline Rankin. On July 6, 2006,

Plaintiffs sought to remove from the Kansas state court to the United States

District Court for the District of Kansas the probate proceedings for Pauline

Rankin, claiming a host of constitutional and federal-law violations. The district

court remanded the case to the state court, observing that federal courts generally

lack jurisdiction over state-court probate matters. J.H. v. Estate of Rankin, No.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
06-4076-JA R, 2006 W L 2644962, at *2 (D. Kan. Sept. 11, 2006); see Marshall v.

M arshall, 126 S. Ct. 1735, 1746–48 (2006); Rienhardt v. Kelly, 164 F.3d 1296,

1299–1300 (10th Cir. 1999). It then awarded the Estate $3,269.00 in attorney

fees.

         Plaintiffs appealed both the remand order and the award of attorney fees.

On December 28, 2006, we dismissed Plaintiffs’ appeal of the remand order but

did not address the district court’s award of fees. W e directed Plaintiffs to “file

[an] opening brief addressing the attorney fees issue only” within 40 days.

Huber-H appy v. Estate of Rankin, No. 06-3356, slip op. at 2 (10th Cir. Dec. 28,

2006).

         “Under 28 U.S.C. § 1441 a defendant in state court may remove [an action]

to federal court when a federal court would have had jurisdiction if the case had

been filed there originally.” Topeka Hous. Auth. v. Johnson, 404 F.3d 1245, 1247

(10th Cir. 2005). If the federal district court lacks jurisdiction over the removed

case, it must remand it to the state court. See 28 U.S.C. § 1447(c). In doing so,

the district court “may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.” Id. The Supreme

Court recently explained that although district courts have discretion in ordering

payment of fees and costs, “the standard for awarding fees should turn on the

reasonableness of the removal. Absent unusual circumstances, courts may aw ard

attorney’s fees under § 1447(c) only where the removing party lacked an

                                          -2-
objectively reasonable basis for seeking removal.” M artin v. Franklin Capital

Corp., 126 S. Ct. 704, 711 (2005).

      Plaintiffs’ removal of the state-court probate proceeding in this case was

objectively unreasonable. M s. Huber-H appy, though proceeding pro se, is

allegedly an attorney, J.H ., 2006 W L 2644962, at *3, and it is a well-established

principle that federal courts will not assume general jurisdiction over state-court

probate matters, see Rienhardt, 164 F.3d at 1299–1300. In their brief filed in

response to our December 28, 2006, order, Plaintiffs made no challenge to the

applicability of this principle or to the award of fees. Indeed, to the extent we

understand their brief, it made no argument whatsoever. W e are also aware of no

cases casting doubt on the district court’s determination that the removal was

objectively unreasonable. A ccordingly, the district court did not abuse its

discretion in ordering payment of attorney fees and costs. See Topeka H ous.

Auth., 404 F.3d at 1248 (district court’s award of fees is reviewed for abuse of

discretion but its underlying legal analysis is reviewed de novo).

      The district court’s decision awarding attorney fees and costs to the Estate

is AFFIRM ED. W e DENY Plaintiffs’ “M otion for Leave to Proceed on Appeal

W ithout Prepayment of Costs or Fees.” W e DENY Plaintiffs’ November 20,

2006, objection to various court orders and motion for payment of costs for

transcripts and records. Because all pending motions have now been addressed,




                                         -3-
Plaintiffs’ D ecember 15, 2006, “M otion for Response to All Pending M otions” is

moot.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -4-